                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



 ANNE DE LACOUR, ANDREA WRIGHT, and
 LOREE MORAN individually and on behalf of all
 others similarly situated,                               Civil Action No. 1:16-CV-08364
                                                          (RA)
                               Plaintiffs,

         v.

 COLGATE-PALMOLIVE CO., and TOM’S OF
 MAINE INC.

                                Defendants.



 DECLARATION OF NEAL J. DECKANT IN FURTHER SUPPORT OF PLAINTIFFS’
      MOTION FOR CLASS CERTIFICATION, APPOINTMENT OF CLASS
       REPRESENTATIVES, AND APPOINTMENT OF CLASS COUNSEL


I, Neal J. Deckant, declare as follows:

       1.      I am an attorney at law licensed to practice in the State of New York. I am a

member of the bar of this Court, and I am an attorney at Bursor & Fisher, P.A., counsel of record

for Plaintiffs Anne de Lacour, Andrea Wright, and Loree Moran (“Plaintiffs”). I make this

declaration in support of Plaintiffs’ motion for class certification. I have personal knowledge of

the facts set forth in this declaration, and, if called as a witness, could and would competently

testify thereto under oath.

       2.      Attached hereto as Exhibit 1 is a full list of products included in the putative class

(“Tom’s Products” or “Products”).
       3.      Attached hereto as Exhibit 2 are true and correct copies of excerpts from the

transcript of the deposition of JoAnne Murphy, Colgate-Palmolive Co.’s Director of Shopper

Marketing.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of a presentation titled

Goodness Report dated January 2017 and bearing Bates numbers COLGATETOMS00011847.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of a presentation titled

Tom’s of Maine – Measuring the Brand’s Equity dated May 2015 and bearing Bates number

COLGATETOMS00013657.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of an excerpt from the

transcript of the deposition of Colin B. Weir.

       7.      I declare under penalty of perjury under the laws of the United States and the

State of New York that the foregoing is true and correct. Executed on November 23, 2018 at

New York, New York.




                                                                Neal J. Deckant




                                                 2
